UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

--X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21mj4887
Michael Wardiaw-Brown
Defendant(s).
--X
Defendant _ Michael Wardlaw-Brown hereby voluntarily consents to

 

participate in the following proceeding via_X_ videoconferencing or _X_ teleconferencing:
X Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form}

Bail/Detention Hearing

Conference Before a Judicial Officer

/s/ Michael Wardlaw-Brown

Defendant's Signature Defendant's Counset' Signature
(Judge may obtain verbal consent on

Record and Sign for Defendant)

 

Michael Wardlaw-Brown Jason Ser
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

 

weg _ oof spe wf aon eF oo
ES be gb (FSB E Oem PB ARE f kath tng ey

Date U.S. District Judge/U.S. Magistrate judge

 
